DETAILED ACTION
Claims 1-21 are pending.

Allowable Subject Matter
Claims 1-21 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

The prior art of record taken either alone or in combination fails to disclose a system/method/apparatus comprising the following limitation/feature:
(Claim 1) - "a bus bar in communication with the AC to DC converter, the bus bar configured to receive the first DC signal and provide a second DC signal; and a frequency variable inverter in communication with the processor, the bus bar, and electrical loads of a facility, the frequency variable inverter configured to receive the second DC signal, to convert, responsive to the one or more control signals, the second DC signal into a second AC signal having variable frequency and/or variable voltage, and to provide the second AC signal to electrical loads of a facility", 

(Claim 14) – “supplying the first DC signal to a combining bus bar; providing, from the combining bus bar, a second DC signal; converting the second DC signal to a second AC signal having variable frequency and/or variable voltage, wherein values of the variable frequency and/or variable voltage are based at least in part on a control signal; providing the second AC signal to one or more motorized appliance loads connected in parallel and associated with the facility; sensing characteristics of the second DC power signal and the second AC signal; and providing the control signal based at least in part on the sensed characteristics of the second DC signal and the second AC power signal”,


in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant's invention defines over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119